UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4713


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

MICHAEL JOSEPH EASON,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Louise W. Flanagan,
Chief District Judge. (5:07-cr-00262-FL-1)


Submitted:    May 5, 2009                        Decided:    July 1, 2009


Before WILKINSON and        TRAXLER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Walter H. Paramore, III, WALTER H. PARAMORE, III, P.C.,
Jacksonville, North Carolina, for Appellant.      George E. B.
Holding, United States Attorney, Anne M. Hayes, Jennifer P. May-
Parker, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Michael Joseph Eason appeals the 120-month departure

sentence imposed by the district court following his plea of

guilty to being a felon in possession of a firearm, in violation

of 18 U.S.C. §§ 922(g)(1), 924 (2000).                         Eason asserts that the

district court erred by imposing a departure sentence without

first affording him adequate notice that it planned to depart

upward pursuant to U.S. Sentencing Guidelines Manual (“USSG”)

§ 4A1.3, p.s.

              Rule 32(h) of the Federal Rules of Criminal Procedure

requires that the sentencing court give the parties reasonable

notice    that       it    is   considering       a    departure      on   a    ground      not

identified       as    a    possible    basis     for     departure        either      in   the

presentence report or in a party’s prehearing submission.                                   Fed.

R.   Crim.      P.    32(h).      In    its   comments         at   sentencing      and      its

written      order        explaining    the     upward    departure,        the     district

court relied on USSG § 5K2.21, p.s., as well as § 4A1.3, p.s.

The presentence report specifically identified USSG § 5K2.21 as

a possible ground for upward departure.                         We are satisfied that

Eason     was    not       prejudiced    because        the     district       court    cited

§ 4A1.3      for      principles       echoed     in     its    analysis       under        USSG

§ 5K2.21 and 18 U.S.C. § 3553(a).                     Accordingly, we conclude that

any error by the district court in failing to give such notice



                                              2
was   harmless.      Eason     lodges    no    further      claim    of    error   with

respect to his sentence.

            We    therefore     affirm    the     judgment      of    the    district

court.     We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented      in    the    materials

before   the     court   and   argument       would   not    aid     the   decisional

process.

                                                                             AFFIRMED




                                         3